PER CURIAM.
Plaintiff left the city, giving his attorney written authority to collect certain rent due, and which defendant was ready and anxious to pay. The attorney demanded the rent over the telephone, refusing any receipt but his own personal receipt, and not stating that he had written authority to collect. Defendant not being willing to take the risk of paying the attorney under these circumstances, the latter had the summons in this action served forthwith. Defendant seems to have acted réasonably, but to make a legal tender the money must be actually produced. Plaintiff is therefore entitled to the costs, for which he seems to have been seeking.
The judgment must be affirmed, with costs.